Exhibit 25 FORM T-1 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE CHECK IF AN APPLICATION TO DETERMINE ELIGIBILITY OF A TRUSTEE PURSUANT TO SECTION 305(b)(2)þ MANUFACTURERS AND TRADERS TRUST COMPANY New York 16-0538020 (State of incorporation if not a U.S. national bank) (I.R.S. employer identification no.) One M&T Plaza Buffalo, New York (Address of principal executive offices) (Zip code) Aaron G. McManus Vice President Manufacturers and Traders Trust Company One M&T Plaza – 7th Floor Buffalo, New York 14203 (716)842-4494 (Name, address and telephone number of agent of service) CONSTELLATION BRANDS, INC. (Exact name of obligor as specified in its charter) Delaware 16-0716709 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) Table of Additional Registrants State or other jurisdiction of incorporation or organization New York Exact name of obligor as specified in its charter ALCOFI INC. I.R.S. Employer Identification No 13-4103237 California Allberry, Inc. 68-0324763 California Cloud Peak Corporation 68-0324762 Maryland Constellation Beers Ltd. 36-2855879 New York Constellation Leasing, LLC 56-2596168 Delaware Constellation Services LLC 26-4390211 New York Constellation Trading Company, Inc. 77-0644374 New York Constellation Wines U.S., Inc. 16-1462887 Delaware Franciscan Vineyards, Inc. 94-2602962 California Robert Mondavi Investments 68-0248575 Delaware Spirits Marque One LLC 13-4033806 Washington The Hogue Cellars, Ltd. 91-1204814 Delaware Vincor Finance, LLC 20-0900018 207 High Point Drive Building 100 Victor, New York (Address of principal executive offices) (Zip code) Debt Securities and Guarantees of Debt Securities (Title of the indenture securities) 1.General information. Furnish the following information as to the Trustee: (a)Name and address of each examining or supervising authority to which it is subject. NameAddress Superintendent of Banks of the State of New York One State Street, New York, N.Y. 10004-1417, and Albany, N.Y. 12223 Federal Reserve Bank of New York33 Liberty Street, New York, N.Y. 10045 (b)Whether it is authorized to exercise corporate trust powers. Yes. 2.Affiliations with Obligor. If the obligor is an affiliate of the trustee, describe each such affiliation. None. [Items 3 through 15 omitted pursuant to General Instruction B to Form T-1] 16.List of Exhibits. Exhibits identified in parentheses below, on file with the Commission, are incorporated herein by reference as an exhibit hereto, pursuant to Rule 7a-29 under the Trust Indenture Act of 1939 (the “Act”) and 17 C.F.R. 229.10(d). Exhibit 1. Organization Certificate of the Trustee as now in effect (incorporated herein by reference to Exhibit 1, Form T-1, Registration Statement No. 333-167832-03). Exhibit 2. Certificate of Authority of the Trustee to commence business (incorporated herein by reference to Exhibit 1, Form T-1, Registration Statement No. 333-167832-03). Exhibit 3. Authorization of the Trustee to exercise corporate trust powers (incorporated herein by reference to Exhibit 1, Form T-1, Registration Statement No. 333-167832-03). Exhibit 4. Existing By-Laws of the Trustee (incorporated herein by reference to Exhibit 4, Form T-1, Registration Statement No. 333-167832-03). Exhibit 5. Not Applicable. Exhibit 6. Consent of the Trustee(incorporated herein by reference to Exhibit 6, Form T-1, Registration Statement No. 333-167832-03). Exhibit7. Report of Condition of the Trustee.*. Exhibit 8. Not Applicable. Exhibit 9. Not Applicable. * Filed Herewith SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939 the Trustee, Manufacturers and Traders Trust Company, a banking corporation organized and existing under the laws of the State of New York, has duly caused this statement of eligibility to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of Buffalo, and State of New York, on the 25th day of January, 2012. MANUFACTURERS AND TRADERS TRUST COMPANY By:/s/ AARON G. MCMANUS Name:Aaron G. McManus Title:Vice President Exhibit 7 M&T BANK CORPORATION Condensed Consolidated Balance Sheet December 31 Change Dollars in thousands ASSETS Cash and due from banks $ 60 % Interest-bearing deposits at banks 53 Federal funds sold and agreements to resell securities -89 Trading account assets 7 Investment securities 7 Loans and leases: Commercial, financial, etc. 18 Real estate – commercial 15 Real estate – consumer 34 Consumer 5 Total loans and leases, net of unearned discount 16 Less:allowance for credit losses 1 Net loans and leases 16 Goodwill - Core deposit and other intangible assets 40 Other assets 14 Total assets $ 15 % LIABILITIES AND SHAREHOLDERS’ EQUITY Noninterest-bearing deposits $ 38 % Interest-bearing deposits 16 Deposits at Cayman Islands office -78 Total deposits 19 Short-term borrowings -17 Accrued interest and other liabilities 67 Long-term borrowings -15 Total liabilities 15 Shareholders’ equity: Preferred 17 Common (1) 10 Total shareholders’ equity 11 Total liabilities and shareholders’ equity $ 15 % (1)Reflects accumulated other comprehensive loss, net of applicable income tax effect, of $356.4 million at December 31, 2011 and $205.2 million at December 31, 2010.
